- BB&T UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 30, 2009 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number : 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ITEM 8.01 Other Events On January 30, 2009, BB&T issued a press release announcing that members of its senior executive management team will not receive annual bonuses under its short-term incentive plan. ITEM 9.01 Financial Statements and Exhibits Ex 99.1 Press release issued January 30, 2009. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /S/ EDWARD D. VEST Edward D. Vest Executive Vice President and Controller (Principal Accounting Officer) Date: February 3, 2009
